                   Case 05-59725                  Doc 27            Filed 10/30/19 Entered 10/30/19 12:25:53                                      Desc Main
(Official Form 1) (12/03)                                             Document     Page 1 of 2
FORM B1                               United States Bankruptcy Court
                                                 Northern District of Illinois
                                                                                                                                              Voluntary Petition
         }
         b
         k
         1
         {
         F
         o
         r
         m
         .
         V
         l
         u
         n
         t
         a
         y
         P
         e
         i
                                                                                                                                                      AMENDED
Name of Debtor (if individual, enter Last, First, Middle):                                    Name of Joint Debtor (Spouse) (Last, First, Middle):
 Adams, Oliver Bruce                                                                             Adams, Beatriz


All Other Names used by the Debtor in the last 6 years                                        All Other Names used by the Joint Debtor in the last 6 years
(include married, maiden, and trade names):                                                   (include married, maiden, and trade names):
                                                                                                   AKA Beatriz Sosa



Last four digits of Soc. Sec. No. / Complete EIN or other Tax I.D. No.                        Last four digits of Soc. Sec. No. / Complete EIN or other Tax I.D. No.
(if more than one, state all):                                                                (if more than one, state all):
                      xxx-xx-0996                                                                                     xxx-xx-2476
Street Address of Debtor (No. & Street, City, State & Zip Code):                              Street Address of Joint Debtor (No. & Street, City, State & Zip Code):
  6239 99th Ave.                                                                                  6239 99th Ave.
   Kenosha, WI 53142                                                                                Kenosha, WI 53142


County of Residence or of the                                                                 County of Residence or of the
Principal Place of Business:              Kenosha                                             Principal Place of Business:  Kenosha

Mailing Address of Debtor (if different from street address):                                 Mailing Address of Joint Debtor (if different from street address):




Location of Principal Assets of Business Debtor
(if different from street address above):


                                                  Information Regarding the Debtor (Check the Applicable Boxes)
Venue (Check any applicable box)
    Debtor has been domiciled or has had a residence, principal place of business, or principal assets in this District for 180 days immediately
    preceding the date of this petition or for a longer part of such 180 days than in any other District.
       There is a bankruptcy case concerning debtor's affiliate, general partner, or partnership pending in this District.
                Type of Debtor (Check all boxes that apply)                                              Chapter or Section of Bankruptcy Code Under Which
       Individual(s)                         Railroad                                                              the Petition is Filed (Check one box)
       Corporation                           Stockbroker                                               Chapter 7                   Chapter 11          Chapter 13
       Partnership                           Commodity Broker                                          Chapter 9                   Chapter 12
       Other                                 Clearing Bank                                             Sec. 304 - Case ancillary to foreign proceeding
                   Nature of Debts (Check one box)                                                                         Filing Fee (Check one box)
       Consumer/Non-Business               Business                                                    Full Filing Fee attached
                                                                                                       Filing Fee to be paid in installments (Applicable to individuals only.)
         Chapter 11 Small Business (Check all boxes that apply)                                        Must attach signed application for the court's consideration
       Debtor is a small business as defined in 11 U.S.C. § 101                                        certifying that the debtor is unable to pay fee except in installments.
       Debtor is and elects to be considered a small business under                                    Rule 1006(b). See Official Form No. 3.
       11 U.S.C. § 1121(e) (Optional)
Statistical/Administrative Information (Estimates only)                                                                                       THIS SPACE IS FOR COURT USE ONLY
      Debtor estimates that funds will be available for distribution to unsecured creditors.
      Debtor estimates that, after any exempt property is excluded and administrative expenses paid, there
      will be no funds available for distribution to unsecured creditors.
Estimated Number of Creditors                     1-15          16-49       50-99   100-199          200-999    1000-over



Estimated Assets
     $0 to            $50,001 to   $100,001 to    $500,001 to       $1,000,001 to   $10,000,001 to        $50,000,001 to       More than
     $50,000          $100,000     $500,000       $1 million        $10 million     $50 million           $100 million         $100 million



Estimated Debts
     $0 to            $50,001 to   $100,001 to    $500,001 to       $1,000,001 to   $10,000,001 to        $50,000,001 to       More than
     $50,000          $100,000     $500,000       $1 million        $10 million     $50 million           $100 million         $100 million
(Official FormCase    05-59725
              1) (12/03)                  Doc 27         Filed 10/30/19 Entered 10/30/19 12:25:53                           Desc Main
Voluntary Petition - AMENDED                               Document NamePage  2 of 2
                                                                          of Debtor(s):                                            FORM B1, Page 2
(This page must be completed and filed in every case)                          Adams, Oliver Bruce
                                                                               Adams, Beatriz
                              Prior Bankruptcy Case Filed Within Last 6 Years (If more than one, attach additional sheet)
Location                                                                Case Number:                          Date Filed:
Where Filed: - None -
          Pending Bankruptcy Case Filed by any Spouse, Partner, or Affiliate of this Debtor (If more than one, attach additional sheet)
Name of Debtor:                                                     Case Number:                          Date Filed:
 - None -
District:                                                                    Relationship:                         Judge:


                                                                       Signatures
                  Signature(s) of Debtor(s) (Individual/Joint)                                                Exhibit A
I declare under penalty of perjury that the information provided in this     (To be completed if debtor is required to file periodic reports (e.g., forms
petition is true and correct.                                                10K and 10Q) with the Securities and Exchange Commission pursuant to
[If petitioner is an individual whose debts are primarily consumer debts     Section 13 or 15(d) of the Securities Exchange Act of 1934 and is
and has chosen to file under chapter 7] I am aware that I may proceed        requesting relief under chapter 11)
under chapter 7, 11, 12, or 13 of title 11, United States Code, understand         Exhibit A is attached and made a part of this petition.
the relief available under each such chapter, and choose to proceed under
chapter 7.                                                                                                       Exhibit B
I request relief in accordance with the chapter of title 11, United States                     (To be completed if debtor is an individual
Code, specified in this petition.                                                              whose debts are primarily consumer debts)
                                                                             I, the attorney for the petitioner named in the foregoing petition, declare
                                                                             that I have informed the petitioner that [he or she] may proceed under
 X       /s/ Oliver Bruce Adams
                                                                             chapter 7, 11, 12, or 13 of title 11, United States Code, and have
     Signature of Debtor Oliver Bruce Adams                                  explained the relief available under each such chapter.

 X       /s/ Beatriz Adams                                                    X    /s/ David M. Siegel                       October 30, 2019
     Signature of Joint Debtor Beatriz Adams                                      Signature of Attorney for Debtor(s)          Date
                                                                                   David M. Siegel
                                                                                                               Exhibit C
     Telephone Number (If not represented by attorney)                       Does the debtor own or have possession of any property that poses
         October 30, 2019                                                    a threat of imminent and identifiable harm to public health or
                                                                             safety?
     Date
                                                                                    Yes, and Exhibit C is attached and made a part of this petition.
                            Signature of Attorney                                   No
 X          /s/ David M. Siegel
                                                                                              Signature of Non-Attorney Petition Preparer
     Signature of Attorney for Debtor(s)
                                                                             I certify that I am a bankruptcy petition preparer as defined in 11 U.S.C.
      David M. Siegel #06207611                                              § 110, that I prepared this document for compensation, and that I have
     Printed Name of Attorney for Debtor(s)                                  provided the debtor with a copy of this document.
      David M. Siegel & Associates
     Firm Name                                                                    Printed Name of Bankruptcy Petition Preparer
      790 Chaddick Drive
      Wheeling, IL 60090
                                                                                  Social Security Number (Required by 11 U.S.C.§ 110(c).)
     Address
      (847) 520-8100
     Telephone Number                                                             Address
      October 30, 2019
     Date                                                                         Names and Social Security numbers of all other individuals who
                                                                                  prepared or assisted in preparing this document:
               Signature of Debtor (Corporation/Partnership)
I declare under penalty of perjury that the information provided in this
petition is true and correct, and that I have been authorized to file this
petition on behalf of the debtor.
The debtor requests relief in accordance with the chapter of title 11,            If more than one person prepared this document, attach additional
United States Code, specified in this petition.                                   sheets conforming to the appropriate official form for each person.

 X                                                                            X
     Signature of Authorized Individual                                           Signature of Bankruptcy Petition Preparer


     Printed Name of Authorized Individual                                        Date

                                                                                  A bankruptcy petition preparer's failure to comply with the
     Title of Authorized Individual                                               provisions of title 11 and the Federal Rules of Bankruptcy
                                                                                  Procedure may result in fines or imprisonment or both. 11
                                                                                  U.S.C. § 110; 18 U.S.C. § 156.
     Date
